Citation Nr: 1134141	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a low back injury, to include whether a June 1988 rating decision contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, to include whether a June 1988 rating decision contained CUE.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a skull fracture/head injury, to include whether a June 1988 rating decision contained CUE.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression/dysthymia, to include whether June and November 1988 rating decisions contained CUE.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include whether a November 1988 rating decision contained CUE.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a headaches disorder, to include whether a November 1988 rating decision contained CUE.

7.  Whether a March 2007 rating decision that denied entitlement to service connection for residuals of a right hand injury contained CUE.

8.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1963.  During that term of service the Veteran served in the Republic of Korea from May 1961 to August 1962, which was after the Korean conflict ended.  See 38 C.F.R. § 3.2(e) (2010).

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that determined new and material evidence was not received to reopen claims for entitlement to service connection for low back disorder, a right knee disorder, a skull fracture/head injury, depression/dysthymia, hypertension, a headaches disorder, and a residuals of a right hand injury.  An RO decision review officer also determined, as noted in the January 2009 statement of the case (SOC) that the relevant prior rating decisions did not contain CUE.  The Board also notes that the April 2008 rating decision also determined that the part of an October 2007 rating decision that denied a TDIU was not clearly and unmistakably erroneous.  However, the clearly and unmistakably erroneous standard applies only when a Veteran is seeking to overturn a final decision.  In the present case, the October 2007 decision denying TDIU had not become final as of April 2008.  Accordingly, the issue to be considered by the Board is simply entitlement to TDIU.

The Veteran appeared at a Travel Board hearing in April 2011 before the undersigned Acting Veterans Law Judge.  The Veteran also appeared at a local hearing before an RO decision review officer in November 2008.  Transcripts of the testimony at both hearings are associated with the claims file.

In December 2004 the Veteran's then representative asserted a June 1988 rating decision contained CUE, in that the RO erroneously concluded there was no evidence of a chronic low back disorder that dated from active service.  A June 2005 rating decision determined the June 1988 rating decision that denied entitlement to service connection for residuals of a low back disorder did not contain CUE in deciding the Veteran's current low back disability was secondary to an intervening post-service job-related injury, and an RO letter-also dated in June 2005, informed the Veteran of the decision.  There is no indication in the claims file that the Veteran did not receive the notice letter, or evidence postal authorities returned it to VA as undeliverable.  Nor is there any evidence the Veteran appealed the June 2005 rating decision.  Hence, in the absence of an appeal the June 2005 rating decision became final.  See 38 C.F.R. §§ 20.200, 20.302 (2010).  In light of this fact, the decision below will not again address an assertion of CUE based on the same assertion as the December 2004 motion and decided by the June 2005 rating decision.  Russell v. Principi, 3 Vet. App. 310, 315 (1992); see also Talbert v. Brown, 7 Vet. App. 352, 355-56 (1995).  Hence, the decision below will address only the bases asserted in the CUE motions of January 2006 and December 2007.  See generally Hillyard v. Shinseki, 24 Vet. App. 343 (2011) and cases cited therein.

An October 2007 rating decision determined new and material evidence was not received to reopen a claim for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/ depression, hypertension, a headaches disorder, and residuals of a right hand injury; and it also denied a TDIU.  The Veteran appealed the decision via a December 2007 NOD.  The SOC reflects that the decision review officer specifically referenced the October 2007 rating decision and the Veteran's 2007 NOD and subsumed it in the appeal of the April 2008 rating decision.  Thus, the Board also deems the appeal of the October 2007 rating decision as subsumed in the appeal of the April 2008 rating decision, which the decision below addresses, as the issues are the same.  See generally Jones v. Shinseki, 23 Vet. App. 122 (2009).


FINDINGS OF FACT

1.  A June 1988 rating decision determined that there was no nexus between the Veteran's active service and his claimed low back disability as it was due to a post service injury, that he had no right knee disorder, and that a skull fracture/head injury was not shown in the service medical records.  

2.  A November 1988 rating decision denied service connection for dysthymia, headaches, and hypertension on the basis that the service medical records were negative for such problems.  

3.  The Veteran filed a notice of disagreement with the June and November 1988 rating decisions, and an SOC was issued in December 1988.  The Veteran did not perfect his appeal by submitting a substantive appeal.  In the absence of a perfected appeal, the June and December 1988 rating decisions became final.

4.  As concerns the January 2006 and December 2007 CUE motions, the June and December 1988 rating decisions were based on the evidence of record in the Veteran's claims file and not that of another veteran.  The decisions were reasonably supported by the evidence of record at that time and were consistent with the laws and regulations in effect.

5.  A March 2007 rating decision determined new and material evidence was not received to reopen a claim for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/ depression, hypertension, and a headache disorder; and denied entitlement to service connection for residuals of a right hand injury, as there was no evidence of a nexus between those disorders and active service.  The decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations in effect.

6.  In the absence of an appeal, the March 2007 rating decision became final.

7.  The March 2007 rating decision is the last final rating decision on the issue of  whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/depression, hypertension, a headaches disorder, and entitlement to service connection for residuals of a right hand injury.

8.  An October 2007 rating decision determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for residuals of a right hand injury.  

9.  The evidence submitted since the March and October 2007 rating decisions, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/depression, hypertension, a headaches disorder, and residuals of a right hand injury, and does not raise a reasonable possibility of substantiating the claim or trigger the right to a VA examination.

10.  The Veteran is not service-connected for any of his disabilities.

11.  The preponderance of the competent evidence shows the Veteran is not unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder, right knee disorder, and residuals of a skull fracture/head injury is final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The June 1988 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder, right knee disorder, and residuals of a skull fracture/head injury was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105.

3.  The November 1988 rating decision that denied the Veteran's claim of entitlement to service connection for dysthymia, hypertension, and a headaches disorder, is final.  38 U.S.C.A § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  The November 1988 rating decision that denied the Veteran's claim of entitlement to service connection for dysthymia, hypertension, and a headaches disorder, was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105.

5.  The March 2007 rating decision that determined new and material evidence was not received to reopen claims for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/ depression, hypertension, a headaches disorder; and denied entitlement to service connection for residuals of a right hand injury, is final.  38 U.S.C.A § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

6.  The March 2007 rating decision that determined new and material evidence was not received to reopen claims for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/ depression, hypertension, a headaches disorder; and denied entitlement to service connection for residuals of a right hand injury, was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105.

7.  The evidence submitted since the March and October 2007 rating decisions, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disorder, right knee disorder, residuals of a skull fracture/head injury, dysthymia/depression, hypertension, and a headache disorder.  The claims are not reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

8.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.16.




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R § 3.159(b) and (c).

Relevant to the CUE aspect of the Veteran's claim, the Court of Appeals for Veterans Claims (Court) has noted that, insofar as CUE claims are not conventional appeals, and are fundamentally different from any other kind of action in the VA adjudicative process, the duties contained in the VCAA are not applicable to CUE claims.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001), cited at 69 Fed. Reg. 25,175 (2004) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").

As concerns the non-CUE claims, the requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decisions appealed, VA notified the Veteran in June 2007 and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  Both letters also informed the Veteran of the reasons his prior claims were denied and the type evidence needed to reopen the claims.  The Board finds the letters fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds VA complied with the notice requirements of the VCAA.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the proceedings.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Overview

The Board will set forth the evidence of record in the claims file at the time of the June and November 1988 rating decisions.  In as much as the evidence added to the record since 1988 is essentially duplicative, the Board will not again set forth the evidence when discussing the new and material evidence issues, except where the "additional" evidence is not duplicative.

CUE Motion

As already noted, the Veteran asserts that the June and November 1988 rating decisions were decided on the basis of the evidence contained in a claims file not the Veteran's but another Veteran.  The basis of the assertion of CUE is that the June 1988 rating decision reflects a claim number other than the Veteran's: C XX 4XX XXX versus C XX 0XX XXX.  [redacted].  In other words, the claim number showed a single digit which was different.  



Governing Law and Regulation

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE, it must be determined: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied; (2) that an error occurred based on the record and the law that existed at the time the decision was made; and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Further, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313); see also Fugo, 6 Vet. App. at 44.

Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

June 1988 and November 1988 CUE Overview

The Veteran's CUE motion regarding the June and November 1988 decisions fails because while it is correct that the June 1988 rating decision does in fact reflect an incorrect File Number as the Veteran asserts, the Board's review of the June 1988 rating decision shows that it was in fact based on the Veteran's claims file.  The evidence which was of record at that time included the following:

Low Back.

Service treatment records of June 1957 reflect the Veteran complained of back pain secondary to a fall.  The initial diagnosis was lumbago.  The Veteran continued to complain of back pain and also urine frequency and nocturia.  The Veteran's symptoms and the results of a urinalysis resulted in a diagnosis of pyelonephritis.  The entry noted it was a second episode.  As already noted, the October 1957 Report Of Medical Examination For Separation assessed the Veteran's genitourinary system as normal.  A May 1958 entry notes the Veteran complained of back pain after he reported a log fell on his back.  The examiner noted that the Veteran was hit by a tent pole.  Physical examination revealed paraspinal spasm, and the diagnostic impression was contusion and a strain.

In March 1963 the Veteran complained of back pain of one week's duration secondary to a fall on stairs.  He also reported that he had hurt his back a month prior to that event, and that he had been wearing tape.  Physical examination was negative, and he was discharged to duty and told to increase his exercise.  In April 1963 the Veteran again presented with complaints of back pain.  Physical examination revealed that straight leg raising and forward flexion produced pain.  Rectal examination revealed an enlarged and boggy prostate gland.  The impression was possible prostatitis.

Right Knee.

Service treatment records note in August 1955 that the Veteran fell and struck his right knee against a rock while performing duty in the field.  Physical examination revealed slight swelling of lower portion of right quadriceps.  In October 1959 the Veteran struck his right knee and thigh against a vertical water pipe during field maneuvers.  The Veteran continued to perform his duties until he gradually became incapacitated due to pain and swelling of the joint proximal to the knee.  Physical examination revealed complaints of right thigh pain just above the knee.  There was  no evidence of recent trauma.  X-rays revealed spore formation possibly secondary to prior trauma.  The Veteran was referred for inpatient treatment.  The inpatient summary reflects that physical examination was normal, except for soft tissue swelling and a hematoma formation superior to the right knee in the region of the vastus medialis, with no limitation of extension, and approximately 20 degrees limitation of flexion of the right knee.  There was no evidence of a right knee injury.  The Veteran was treated with whirlpool therapy and gentle exercise to pain tolerance.  At discharge he was ambulatory and asymptomatic.  The final diagnosis was right thigh contusion.  The October 1960 Report Of Medical Examination For Discharge reflects that all areas were assessed as normal.

In October 1961 the Veteran reported he injured his knee playing football.  Physical examination, however, revealed a superficial sprain of the left ankle.  In December 1962 the Veteran reported he fell on his right knee and then reinjured it, and he had difficulty walking on it.  Physical examination revealed moderate tenderness over the medial aspect of the joint and marked decrease in range of motion but no effusion.  The initial impression was right knee contusion, rule out fracture.  Right knee x-rays were read as negative, and the Veteran was treated with an Ace bandage.  In late January 1963 the Veteran complained of his right knee catching and swelling after physical training, and an orthopedic consult was requested.  The consult reflects that physical examination of the right knee revealed full range of motion and mild grating under the patella.  There was no effusion, and the ligaments were intact.  X-rays were read as negative.  The orthopedist diagnosed chondromalacia patella, and the Veteran was placed on a Profile for light duty for 90 days.

Skull Fracture/Head Injury/Headaches.

Service treatment records noted in September 1955 that the Veteran reported he was struck in the head with a rifle during an argument in the barracks, and he complained of dizziness.  Physical examination revealed the Veteran was fully conscious and a deep laceration at the occipital region.  There was no indication of nerve or artery involvement, and the wound was sutured.  The initial diagnostic impression was possible concussion, and the Veteran was referred to a hospital for further observation.  Upon intake at the hospital, examination revealed the Veteran as conscious with considerable hematoma.  A pressure bandage was applied, and there were no signs of concussion.  Three days later, examination revealed the sutured  wound looked well, and the dressing was changed.  At the six-day point, the Veteran reported he was having dizzy spells and headaches.  The examiner noted the Veteran was not unconscious, and a diagnosis of headaches was noted.  The examiner noted that there still was no sign of a concussion.  In January 1956 the Veteran complained of a bad cough, and that he felt dizzy.  The impression was an upper respiratory infection and common cold.  The Veteran denied any prior significant medical history on his October 1957 Report Of Medical History for his examination at separation.  The October 1957 Report Of Medical Examination For Separation notes that all areas except scars were assessed as normal.  The exception was for a tattoo.

In February 1958 the Veteran complained of dizziness and headaches.  The examiner noted that the physical findings on examination were not consistent with the Veteran's complaints and diagnosed a left arm infection.  In June 1958 the Veteran complained of cold and headaches, and he had a temperature of 100 degrees.  The diagnosis was flu.  In October 1959 the Veteran complained of upper respiratory symptoms, including headaches.  The diagnostic impression was flu syndrome.  A February 1963 entry in the service treatment records reflects that the Veteran reported he passed out the prior night while watching television.  He reported a decreased appetite and decreased food intake over the prior three to four days.  Physical examination was negative, and the examiner rendered a diagnosis of possible viral infection.

Acquired Mental Disorder.

There are no entries in the service medical records that indicate the Veteran complained of any mental disorder or symptoms that may have related to a mental disorder.  The Reports Of Medical History of record reflects the Veteran denied any history of depression or excessive worry or trouble sleeping, and the Reports Of Medical Examination reflect the psychiatric area was assessed as normal. 

Hypertension.

Prior to the Veteran's physical examination at discharge in 1963, the service treatment records reflect no complaints or findings of high blood pressure or a diagnosis of hypertension.  The October 1957 Report Of Medical Examination For Separation from the Veteran's first period of service reflects that his blood pressure was 118/66, and his heart and vascular systems were assessed as normal.  The October 1960 Report Of Medical Examination For Separation notes the Veteran's blood pressure was 110/78, and his heart and vascular systems were assessed as normal.  The September 1963 Report Of Medical History for his final discharge examination reflects that he reported a prior history of high blood pressure.  The examiner, however, noted the Veteran's prior medical history was not significant.  The September 1963 Report Of Medical Examination For Discharge reflects that the Veteran's blood pressure reading was 118/70, and his heart and vascular systems were assessed as normal.  There is no evidence that the Veteran manifested hypertension to at least a compensable degree within one year of his discharge from active service.

Post-Service

The Veteran applied for VA benefits in November 1987 after sustaining a job-related injury in 1986.  Private September 1987 records of Dr. S notes the Veteran was initially evaluated in November 1986, and a February 1987 lumbar myelogram suggested a prominent disc bulge at L3-4.  Dr, S noted history reflects that the Veteran was performing his usual occupation of construction work and was moving a 250-pound trolley when he sensed acute back pain.  The Veteran finished the work day, but he could not complete the next day because of severe back pain and neck pain.  Dr. S noted the Veteran's primary problem had been persistent low back pain.  Dr. S noted the Veteran's past medical history was unremarkable for any significant back or neck trouble.  He also noted the Veteran's active military service between 1955 and 1963, and that the Veteran reported that he had solely worked as a manual laborer since his active service.  The Veteran reported concern with his ability to support his family on his Workmen Compensation benefits.  Dr. S noted the Veteran was being treated for high blood pressure, but no date of onset was noted.  Dr. S also noted the Veteran had an intense desire to return to work, and probably underreported his symptoms as a result.  Dr. S diagnosed a history of lumbar injury/strain, and he also noted a suspected struggling adjustment, if not life stress reaction with a component of depression, as the Veteran had very limited education.

A private February 1988 psychological examination report notes the Veteran's job-related injury and the fact he had little to no education, and that the Veteran claimed an inability to read and write.  The battery of diagnostic tests administered to the Veteran suggested he probably had dyslexia, and the Axis I diagnosis was dysthymia.

The March 1988 VA examination report notes that the examiner had access to all of the private medical records set forth above.  The Veteran reported he was in excellent health until a jeep accident in Germany in 1955.  Following separation from service the Veteran worked in construction, and he reported that he had always had low back pain.  The examination report notes that the Veteran described his November 1986 back injury as a "second accident," and that he continued to have constant back pain, and he had not worked since.  The Veteran reported he had hypertension for several years, for which he took one Dyazide a day and another medication he could not name.  As concerned the head injury, the Veteran reported he was struck on the head in 1956 with an M-1 rifle, that he had frequent headaches since that injury occurred three to four times a week and lasted for up to seven to eight hours.  The Veteran also reported occasional dizziness without syncope, and noted that he took Tylenol and put a cold rag on his head.  The Veteran told the examiner he had experienced a right knee problem for many years, and that it was much worse when he was able to move around and engage in construction work.  The Veteran stated his right knee pain had been less of a problem since his November 1986 back injury.

On physical examination the Veteran's blood pressure was 130/85.  The eyes revealed extraocular movement, and the pupils were equal, round, and reactive to light.  Examination of the back revealed significant positive findings, and the examiner noted the Veteran was in significant distress.  Examination of the right knee revealed no tenderness or effusion.  The examiner diagnosed constant back pain and, in light of the extensive private records that had reviewed the Veteran's injury and his ability to work, the examiner opined the Veteran was completely disabled.  The examiner noted the Veteran's hypertension was well controlled and did not require any medical intervention.  The examiner noted the right knee had been a worse problem for the Veteran in the past, and presently it did not bother the Veteran in light of his limited activity. The examiner deemed medical intervention as unnecessary.  In light of the Veteran's reported history, the examiner noted the Veteran had chronic headaches secondary to the 1955-1956 skull injury.  Further, the headaches disorder appeared stable, although somewhat disabling, but no medical intervention other than the Veteran's use of Tylenol was suggested.

June 1988 and November 1988 CUE conclusion

The June 1988 rating decision notes the instances documented in the Veteran's service treatment records and the March 1988 VA examination report.  The rating board, which included a physician, rejected the Veteran's assertion that he sustained his current back injury in a 1955 jeep accident and determined the Veteran sustained his low back injury secondary to the November 1986 job-related injury.  The rating board also determined that the VA examination showed the right knee was normal.  Further, the rating board determined the service treatment records did not show evidence of a skull fracture/head injury, and they were negative for a chronic headache problem.  The rating board noted the diagnosis of hypertension.

The November 1988 rating decision reflects that the rating board determined service treatment records were negative for any chronic psychiatric problems, chronic headache condition, or for head injury.

The Board finds that it is patently evident the rating board decided the Veteran's claim in 1988 based on the evidence in the Veteran's claims file, and not that of another veteran's claims file.  The Board finds the synopsis of the Veteran's service treatment records and March 1988 VA examination in the June 1988 rating decision is entirely consistent with the information in the Veteran's claims file as of June and November 1988.  The rating board decided the November 1988 rating decision on the same evidence as the June 1988 rating decision.  Thus the Board finds no CUE in either the June or November 1988 rating decision for the reason asserted, and the January 2006 CUE motion fails.  38 C.F.R. § 3.105.  Accordingly, revision of the decisions based on CUE is not warranted.  The benefit sought on appeal is denied.

Right Hand Disorder CUE.

Service treatment records of September 1956 note the Veteran was involved in a fight in a gasthause in Germany.  Physical examination revealed tenderness of the 4th metacarpal bone with no signs of fracture.  X-rays were read as negative for fracture or bone injury.  In September 1957 the Veteran reported his right thumb, index and middle fingers, were painful since they were stepped on about 48 hours earlier.  Physical examination revealed tenderness and some slight limitation of motion at the joints of the affected fingers at the interphalangeal joint, but no sign of fracture.  X-rays were read as negative for fracture.  The examiner diagnosed contusion of the fingers and prescribed duty that did not stress the hands and hand soaks.  In February 1961 the Veteran presented at an aid station with complaints that he had slammed a car door on his right hand about 30 minutes earlier.  Physical examination revealed swelling and much pain of the little finger, and the Veteran was referred to the dispensary.  At the dispensary examination revealed swelling of the knuckle over the 5th metacarpophalangeal joint.  X-ray was negative.  As noted earlier in this decision, the Reports Of Medical Examination For Discharge reflected all areas, to include the upper extremities, as normal except for scars.  VA outpatient records of April 2006 note the Veteran reported swelling of his right knuckle and pain, and he reported he had injured it in service.  The examiner was unable to elicit further information.

A March 2007 rating decision noted the instances in service when the Veteran was treated for right hand involvement, but also noted the various separation examinations did not note any right hand disorder, and that the symptoms noted in the April 2006 VA records manifested several years after active service, and there was no connection with the Veteran's active service.  The decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations in effect, and was not clearly and unmistakably erroneous.  An RO letter, also dated in March 2007, notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the March 2007 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Nor is there any record of his having submitted a timely NOD with that decision.  Thus, the March 2007 decision became final and binding on the Veteran.  

Service Connection
 
Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, high blood pressure, or certain conditions of the central nervous system, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


New and Material Evidence

When a claim is disallowed and no NOD is filed as required by regulation, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  One means by which a final disallowed claim may be reopened is upon submission of new and material evidence.  Id.  "New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence is new and material, any new evidence submitted is presumed credible-that is, it is not tested for weight and credibility.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence of record as of 1988 was set forth earlier in this decision and is incorporated here by reference.  As noted, the June 1988 rating decision determined there was no evidence of a skull fracture during active service and that medical examination at separation did not note a head, back, or right knee disorder.  Further, the VA medical examination in 1988 did not reveal a current right knee disorder.  The June 1988 rating decision also implicitly rejected the Veteran's lay assertion that his low back disorder was due to an in-service jeep accident.  The November 1988 rating decision again determined there was no evidence of an in-service skull fracture/head injury, and implicitly rejected the Veteran's assertions that he had a chronic headaches disorder that dated from his active service.  The November 1988 rating board also determined there was no connection between the Veteran's hypertension and active service, as the evidence of record indicated the Veteran manifested hypertension many years after his active service.

Other than the acquired mental disorder, apart from the VA medical records and the Veteran's sworn testimony at the hearings-which the Board addresses below, the evidence added to the record since the June and November 1988 rating decisions is duplicative of that originally submitted in 1987 and 1988.  On each of the several subsequent occasions on which the Veteran has applied to reopen his prior claim, copies of the service treatment records and the private medical records associated with the 1986 Workmen Compensation award were resubmitted.  Thus, those records are redundant and are neither new nor material.

As concerns the claim to reopen a prior claim for an acquired mental disorder, the Veteran submitted a separate claim for entitlement to service connection for post-traumatic stress disorder (PTSD) with depression in September 2002.  In December 2004 the Veteran submitted a claim for entitlement to service connection for depression apart from PTSD.  The RO considered the claim as a claim to reopen the prior claim of entitlement to service connection for dysthymia and denied it in the March 2007 rating decision.  The evidence considered included VA treatment records for the period December 2002 to March 2007.  Those records note the Veteran's mental health and group therapy records, and his diagnoses include depression.  They included the Veteran's reported history of the stressors he claims to have experienced in Korea and his symptoms.  Also added to the record was a VA treatment summary of May 1975 that noted the Veteran reentered inpatient treatment because of an acute anxiety attack.  He had previously left the hospital without permission.  He was placed on medication and later discharged with a diagnosis of anxiety neurosis with depressive features.  There is no notation or indication of a medical determination that the Veteran's diagnosed acquired mental disorder was connected in anyway with his active service.  A November 2002 VA treatment notation reflects a diagnosis of rule out PTSD/depression, rule out dementia.  A January 2003 VA psychiatric clinic interview notes that a diagnosis of PTSD with depression and anxiety was entered.  As already discussed, the March 2007 rating decision became final in the absence of an appeal.  A December 2007 Board decision denied entitlement to service connection for PTSD, of which a Board letter also dated in December 2007 notified the Veteran.  In the absence of an appeal the December 2007 Board decision is final.

At the July 2006 RO hearing the vast majority of the Veteran's testimony related to his claimed PTSD symptoms due to the stressors he claimed to have experienced in Korea.  The Veteran noted that he sought help in Korea and at Ft. Lewis, Washington, but he received none.  The only thing mentioned about the disorders currently before the Board is that the Veteran was asked if he remembered when he was hit in the head with a rifle, and the Veteran responded he thought he had a fight.  Nothing else was said about either the low back, right knee, right hand, hypertension, or dysthymia/depression.  The Veteran's representative observed that he deemed depression and PTSD as the same, except for the flashbacks. 

Prior to issuance of the April 2008 rating decision, a VA medical entry of July 1987 was added to the record.  The entry notes the Veteran requested a mental evaluation for depression, and he reported he had been out of work for nine months.  The Veteran did not have time to wait to be processed.

At the Board hearing, the Veteran's testimony primarily addressed his symptoms.  The Veteran testified that he now has arthritis in his right hand (Transcript, p. 7), but he did not offer a date when it started to manifest or when a medical professional may have told him he manifested or had arthritis of the right hand.  The Veteran's testimony about his in-service back episodes and right knee was essentially consistent with the service treatment records.  The Veteran opined his headaches were due to his 1955 head injury.  He noted further that he got headaches all the time, and that he had headaches in the service,  Transcript, p. 15.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's testimony at the hearing is probative evidence.  On the other hand, it is redundant, as it addresses the evidence of the circumstances of his in-service injuries, which already was a matter of record. The Veteran did not actually testify that he experienced continuous chronic headaches from the time he entered service until his diagnosis with a headaches disorder.  He noted that "I get headaches all the time."  Even were the Board to infer that the Veteran intended to testify that he had continuous headaches from discharge from service onwards, he reported that in March 1988, and the rating board rejected it in the November 1988 rating decision.  Thus, his testimony on that issue is neither new nor material, as it is redundant with the state of the record as of 1988. 

The same analysis applies to the request to reopen claims for service connection for the low back, the right knee, a skull fracture, and hypertension.  The missing element at the time of the prior final decision was a lack of nexus to service.  The additional evidence presented on these issues does not address that deficiency.  

As concerns the right hand arthritis, under certain circumstances, a lay person may also offer competent evidence on the diagnosis of a medical disorder.  See Jandreau, 492 F. 3d at 1377.  The Board first finds that diagnosing arthritis is beyond the training and experience of the average lay person.  See id.  The diagnosis, however, is not the issue, as the rating decision noted the medical evidence of arthritis.  The medical evidence, however, does not include an opinion as to etiology, and there is no evidence or notation in the treatment records that the Veteran was told his current right hand disorder is causally connected to the in-service trauma for which he was treated, or that it may have manifested within one year of his discharge from active service.  The medical records only note the Veteran's reported history.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

In light of the above factors, the Board finds the evidence added to the record since the last final decision of March 2007 is not new and material evidence, as it is redundant with the evidence already of record.  38 C.F.R. § 3.156(a); see generally Shade v. Shinseki, 24 Vet. App. 110 (2010).




TDIU

The Veteran is not service connected for any of his disabilities.  In light of this fact, there simply is no legal or factual basis for allowance of a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  For the same reason, there can be no CUE in any prior decision which denied TDIU.
 
The Board has considered the benefit-of-the-doubt rule, but in as much as the Veteran has not carried his initial burden of submitting new and material evidence, the rule is not for application in this case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

1.  The Veteran's claim of entitlement to service connection for a low back disorder has not been reopened and a June 1988 rating decision that denied that claim may not be revised on the basis of CUE.  
 
2.  The Veteran's claim of entitlement to service connection for right knee disorder has not been reopened and a June 1988 rating decision that denied that claim may not be revised on the basis of CUE.    

3.  The Veteran's claim of entitlement to service connection for residuals of a skull fracture/head injury has not been reopened and a June 1988 rating decision that denied that claim may not be revised on the basis of CUE.    

4.  The Veteran's claim of entitlement to service connection for dysthymia has not been reopened and a November 1988 rating decision that denied that claim may not be revised on the basis of CUE.    

5.  The Veteran's claim of entitlement to service connection for hypertension has not been reopened and a November 1988 rating decision that denied that claim may not be revised on the basis of CUE.

6.  The Veteran's claim of entitlement to service connection for a headaches disorder has not been reopened and a November 1988 rating decision that denied that claim may not be revised on the basis of CUE.    

7.  A March 2007 rating decision that denied entitlement to service connection for residuals of a right hand injury may not be revised on the basis of CUE.

8.  Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


